Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Lindsay on 4/7/2021.

The application has been amended as follows: 
Claims 1-33 have been cancelled.
New claims 34-52 are allowed.

--34.  A fitness device comprising:
a curved bar having first and second horizontal bars and a ventral bar attached transversely thereto;
said first horizontal bar being connected at a first end of said curved bar, said ventral end connected at a second end of said curved bar and said second horizontal bar being between said first and second ends of said curved bar,
said first and second horizontal bar having rubber pegs respectively mounted at each of the lateral ends thereof configured to rest against a door frame; 
said ventral bar further comprising:

two slots along a length of said ventral bar on each side of said medially mounted pegs;
the slots having "T" shaped apertures spaced along said slots, said apertures having a top arm with depending arm extending vertically down, at each lateral end of said top arm;
a locking cap at each lateral end thereof; 
a cavity with two springs housed within said cavity;
said springs supported by means for compressing said springs, said means will be placed at the lateral ends of each said spring;
two handgrips, each handgrip movably mounted to a respective slot of said two slots against a bias of a respective spring of said two springs such that the handgrips are configured to travel within the slots on a horizontal plane and are configured to rotate up or down on a vertical plane within said "T" shaped apertures to lock said handgrips in place; and
tracks on a top surface of said ventral bar and bottom surface of said ventral bar, to stabilize and support movement of hand grips along said ventral bar.

35.  The fitness device of claim 34, wherein said first and second horizontal bars and said ventral bar are made of metal.

36.  The fitness device of claim 34, further comprising at least six rubber pegs attached to said device for doorframe, door wall, and floor support; two of said at least six rubber pegs being mounted on each of the first and second horizontal bars and two of said at least six rubber pegs being mounted on said ventral bar such that said at least six rubber pegs are movably mounted to said bars to allow rotational and translational movement on the respective bars to which the pegs are mounted. 



38.  The fitness device of claim 34, further comprising locking fixtures on a top and a bottom of lateral ends of said ventral bar which contour to said ventral bar. 

39.  The fitness device of claim 34, wherein said means for compressing springs includes first and second circular spring caps;
said first spring cap having an outer rim parallel to a frame thereof having a protuberance;
said second spring cap being concave and fitting within said first spring cap such that the second spring cap acts independently when said first spring cap is rotated; and
wherein said first and second spring caps are made of metal.

40.  The fitness device of claim 39, wherein said second spring cap is attached to said first spring cap to form a compression spring cap assembly.

41.  The fitness device of claim 39, wherein said springs are secured to said spring caps

42.  The fitness device of claim 34, wherein each of said two handgrips comprises an appendage protruding therefrom; 
said appendage having a top bar and a bottom bar;
	said appendage located in a middle of an anterior side of each of said handgrips to make contact with a spring cap protuberance. 


44.  The fitness device of claim 34, wherein said locking caps are rounded at an end thereof and have a cylindrical shape protruding therefrom that runs parallel to an inside of said locking cap to add pressure to said springs; each locking cap further comprising a fixture on a top and bottom thereof which contour to said ventral bar.

45.  The fitness device of claim 34, further comprising at least one track on a surface of said ventral bar; said at least one track defines a bulged course which mimics the features of the slots along the length of said ventral bar and the “T” shaped apertures. 

46. A fitness device comprising:
a curved bar having first and second horizontal bars and a ventral bar attached transversely thereto;
said first horizontal bar being connected at a first end of said curved bar, said ventral end connected at a second end of said curved bar and said second horizontal bar being between said first and second ends of said curved bar,
said first and second horizontal bar having rubber pegs respectively mounted at each of the lateral ends thereof configured to rest against a support surface; 
said ventral bar further comprising:
rubber pegs mounted medially on said ventral bar; 

a locking cap at each lateral end thereof; 
a cavity with two springs housed within said cavity;
said springs supported by means for compressing said springs, said means will be placed at the lateral ends of each said spring;
two handgrips, each handgrip movably mounted to a respective slot of said two slots against a bias of a respective spring of said two springs such that the handgrips are configured to travel within the slots on a horizontal plane;
said handgrips each having an indentation on an outer surface thereof; and 
tracks on a top surface of said ventral bar and bottom surface of said ventral bar, to stabilize and support movement of hand grips along said ventral bar; 
a lower back apparatus mounted to said indentations allowing a user to apply force to said apparatus such that the handgrips travel within said slots against the bias of the springs causing a user to descend and extend their lower back, once fully extended the user will ascend back to starting position with the assistance from said springs decompressing.

47.  The fitness device of claim 46, further comprising at least two lower back connectors to attach to said indentations.

48. The fitness device of claim 47, further comprising at least two hinges fixed to said lower back apparatus.



50.  The fitness device of claim 49, wherein posterior to said cushioned surface, said lower back apparatus comprises tracks extending horizontally to each lateral end thereof to support movement of the lower back apparatus when engaged by a user.

51. The fitness device of claim 50, further comprising a sliding or rolling component for said tracks.

52.  The fitness device of claim 46, further comprising rubber pegs mounted to said horizontal and said ventral bars to provide clearance from support surfaces.--



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/7/2021